When this case was considered and decided heretofore, the appellant's argument was addressed almost exclusively to the power to tax appellant's franchise and right in Mississippi on its lines, engaged in both interstate and intrastate commerce, between New Orleans, La., and Birmingham, Ala., passing through Forrest county in the state of Mississippi.
We had then and have now no doubt but that the property is taxable, and that it is taxable, regardless whether or not a special scheme is provided under section 112 of the Constitution authorizing a special mode of valuation and assessment for railroads and other corporate property, or for particular species of property belonging to persons, corporations, or associations not situated wholly in one county.
Section 135 of the Constitution provides for an assessor in each county, and section 112 and section 181 provide for taxation of property both corporate and individual; while section 3108, Code 1930, provides what property shall be exempt, all other property being taxable except that named.
When the Legislature has not provided a special mode of dealing with corporate and individual property situated in more than one county, the board of supervisors of a county and the county assessor can determine the value of property to be assessed under a statutory scheme for assessing property generally, although the property *Page 618 
situated in two or more counties may have a value as a unit different from the segregated items thereof. They might use the same process of ascertaining and allocating that value among the different counties, or, at least, to say what part of that value would be allocated to the county making the assessment.
However, on the suggestion of error, it is suggested that, under sections 3200 and 3208, Code 1930, this property, for taxation, should be assessed by the tax commission as state assessor of such property. This argument was not addressed to us in the original argument of the case, the argument being the property was not taxable at all. These sections of the Code read as follows:
"3200. The members of the state tax commission are constituted state assessors of railroads and other public service corporations, and they shall, upon the receipt or making of the schedules hereinafter provided for, assess the property of railroads, telegraph, telephone, sleeping car, express electric power and light companies and other public service corporations liable to taxation in the state, affixing its true value so that such property shall bear its just proportion of taxation, taking into consideration the value of the franchise and the capital engaged in the business in this state; and the state assessors of railroads and other public service corporations may adopt other and further rules necessary and proper to ascertain the value of property to be assessed by them, including the value of the franchise and amount of capital engaged in the business in this state."
"3208. Telegraph, express, sleeping car, palace car, and dining car companies, and telephone, gas (natural or artificial), street, suburban, interurban, railway (including motor bus companies operating as street cars), or pipe line company and any electric power and light companies, owning property not situated wholly in one county shall be assessed for ad valorem taxation in the same manner as railroads, and the state tax commissioners *Page 619 
shall be assessors thereof, and shall perform the same duties in respect thereto as in the case of railroads, and at the same time and with like effect. The clerks and tax collectors shall perform the like duties as required in case of railroads."
Considering these sections together, we think that, although the bus lines are not specifically named, they fall within the language "other public service corporations," and that they should be assessed by the state tax commission. In such cases, a body such as the state tax commission, is better calculated to reach an impartial judgment, and to do impartial justice between public service companies and taxing districts.
After a careful consideration of the suggestion of error, we have reached the conclusion that the tax commission, and not the tax assessor and board of supervisors of the county, has the authority to make the assessment, and that the board of supervisors and the tax assessor of the county have been deprived of jurisdiction to make the assessment by virtue of the sections above referred to, which confer such power upon the state tax commission.
The suggestion of error will therefore be sustained, and the judgment of the court below reversed and the proceedings dismissed.
Suggestion of error sustained.